                Case 7:18-cv-11793-KMK Document 20-1 Filed 06/17/19 Page 1 of 1

                                   IPP International U.G. Declaration Exhibit A
                                     File Hashes for IP Address 69.118.108.19

ISP: Optimum Online High Speed Internet Service
Physical Location: Yonkers, NY



Hit Date UTC           File Hash                                          Title
01/08/2019 21:06:45    344876132D1DF9C93875FC16EE8B2B5A378AA188           Fashion Show Fucking

10/31/2018 09:57:46    F956E8F800340C3BB5262D949829D1BA152797DE           Tight Teen Fucks Herself

10/30/2018 16:38:34    BD5BC05BC16B07844EDDD6E8E48F8119B436BC55 California Couple Cumming in Malibu

10/15/2018 21:00:50    2943143109C75EA8F2C9C9BD9519148A84C45D4A           Sexy Surfing Lessons

09/24/2018 13:28:26    E52CD0535018BED62F50F3AF807E3751587F8E27           Sexy Movies Cum Inside

09/14/2018 21:22:18    761E094C41CF84122D8373A5F89F7FB335D1B340           Lesbian Pillow Fight Fantasy

07/30/2018 22:44:32    98227DC95A345136FB9445BE90BBB26249126C99           Threeway Strip Poker

06/26/2018 14:07:32    8977078CAEFDC52963A023D01C13CDE4FB2C14A4           When You Least Expect It


Total Statutory Claims Against Defendant: 8




                                                   EXHIBIT A
SNY509
